Judgment, Supreme Court, New York County (Patricia Williams, J.), rendered March 10, 1994, convicting defendant, after a jury trial, of two counts of robbery in the second degree, and sentencing him to a term of 5 to 15 years, and judgment, same court (Franklin Weissberg, J.), rendered March 29, 1994, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a concurrent term of 5 to 15 years, unanimously affirmed.
The prosecutor’s summation comments, that the complainant had a "sixth sense” about the possibility of danger as defendant approached and performed a "civic duty” by testifying, were appropriate responses to defendant’s attack on the veracity of the complainant’s identification and his motives for identifying defendant. Furthermore, the prosecutor’s use of the term "you” was in reference to the jury, not defendant, and was properly used the way the word "one” would be. In any event, any impropriety was harmless in view of the overwhelming evidence of defendant’s guilt (see, People v Rodriguez, 226 AD2d 281). We have considered defendant’s other claims and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Kupferman, Tom and Mazzarelli, JJ.